Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 7/10/2020. Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“receiving, by a monitoring system, a monitoring message from an application ...; determining, by the monitoring system, whether the received monitoring message is valid; and in response to determining that the received monitoring message payload is valid, performing, by the monitoring system, one or more actions ...” in claim 6; “generating, by the monitoring system, a warning message ...” in claim 7; 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 USC 103 as being unpatentable over US 20150347768 to Martin et al, hereinafter Martin, in view of in view of Ibrahim et al. “DARPA: a device attestation resilient to physical attacks”, ACM, 2016, 171-182, hereinafter Ibrahim.

Regarding claim 6, Martin discloses 
A method comprising: receiving, by a monitoring system, a message from an application that performs operations within a first secure enclave ([0062], node 102 receives a quoting message from  CPM 306 which performs operations in enclave 304 Fig. 3), the monitoring message comprising a message payload and a monitoring message signature ([0063]: enclave quote included in quoting message is signed with node 101 private key), wherein the message payload comprises data of the application, an application identity of the application, and a remote attestation signature that was provided by a node agent that operates within a second secure enclave ([0061] the monitoring message or quoting message comprises an enclave quote generated by quoting module  including a copy of an enclave report, and application ID, the enclave report being signed with  enclave 304’s key and provided to enclave quote by enclave 304 [0058]); determining, by the system, whether the received monitoring message is valid according to at least one of the received monitoring message signature or the received remote attestation signature ([0063][0064] node 102 verifies the signature applied to the enclave quote); and in response to determining that the received monitoring message payload is valid, performing, by the monitoring system, one or more actions based on the received data ([0065] if verification is successful, generate whitelist ID for node 101 and store the content of enclave quote (including enclave report).
Martin does not explicitly teach monitoring data. In an analogous art, Ibrahim discloses a device receiving heartbeat monitoring data from other devices (p.173, 3.1), the heartbeat is timestamped and signed (p.174, 4.1) or the signature replaced by a MAC (p.174, 4.1, at 3). It would have been obvious to a skilled artisan before the instant application was effectively filed to receive monitoring data as taught by Ibrahim because it would attest of the availability of the device or state of normalcy (Ibrahim p.173, assertion 2 on right).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Ibrahim, in view of US 20040003248 to Arkhipov, hereinafter Arkhipov.

Regarding claim 7, Martin in view of Ibrahim discloses the method of claim 6, but does not teach the rest of the claim. In an analogous art, Arkhipov discloses a method for verifying digital signatures [0012]), the method  further comprising: in response to determining that the received message payload is invalid, generating, by the monitoring system, a warning message indicating that an invalid monitoring message has been received ([0054] Fig. 3, 320 : if the verification is not successful, notify administrator and client the digital signature is invalid). It would have been obvious to a person skilled in the art before the instant application was filed to send a warning message as taught by Arkhipov because it would be informative and would allow to take actions based on the received warning, such as verifying the message was not tampered with during communication.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Ibrahim, in view of excerpt from “understanding digital signatures”, by Grant, McGraw-Hill, 33-36, 1998, hereinafter Grant.

Regarding claim 8, Martin in view of Ibrahim discloses the method of claim 6, but does not explicitly teach the validation process.
Validating a digital signature is well-known in the art, as evidenced by Grant.
In an analogous art, Grant discloses wherein the determining, by the monitoring system, whether the received monitoring message is valid comprises: computing a first hash value based on the received message payload (p. 35: recipient re-creates a message digest from the received message, see fig. 3-6” MD5 hash, the message digest corresponding to a “thumbprint” or hash of the message, see p.34) ; decrypting the received monitoring message signature using an application public key to form a second hash value, wherein the application public key corresponds to the application private key (p.35: retrieve message digest by applying the public key corresponding to the private key used to sign); and comparing the first hash value to the second hash value, wherein the received monitoring message is valid according to the received monitoring message signature when the first hash value matches the second hash value (p.35 compare the created hash and the retrieved hash, if they match, the message is valid).  It would have been obvious to a person skilled in the art before the instant application was filed to verify the validity of the message as taught by Grant because it is a standard procedure to confirm or infirm the integrity of a message and is implemented without undue testing.
Regarding claim 9, Martin in view Ibrahim and in view of Grant discloses the method of claim 8, wherein the received monitoring data in the received message payload comprises the application public key (Martin [0061][00104]), and the application public key is associated with the application private key (Martin [0063] node’s public key corresponds to node’s private key).  
Regarding claim 10, Martin in view Ibrahim discloses the method of claim 6, wherein the determining, by the monitoring system, whether the received monitoring message is valid comprises: computing a first hash value based on the received monitoring data and the received application identity; decrypting the received remote attestation signature using a node public key associated with the processing device to form a second hash value, wherein the node public key corresponds to the node private key; and comparing the first hash value to the second hash value, wherein the received monitoring message is valid according to the remote attestation signature when the first hash value matches the second hash value (see rejection of claim 8).  

Claims 11-12 and 14 are rejected under 35 USC 103 as being unpatentable over publication by Kim et al, titled “A first step towards leveraging commodity trusted execution environments for network applications”, ACM, 2015, 7 pages, hereinafter Kim, in view of Ibrahim.

Regarding claim 11, Kim discloses:
A method to generate secure monitoring information for an application operating at a first secure enclave, the method comprising (p.2 , 2.1 , 2nd paragraph: execute application if application identity (digest of enclave contents ) is verified): receiving, at a second secure enclave of a processing device, a first message authentication code, data, and an application identity associated with the application (p.2, 2.2, Fig. 1: enclave A or target enclave creates a REPORT data structure comprising hash values of the enclave identities (software identities, associated with the contents including applications, see p.2 2.1)  userdata (monitoring data), and a MAC over that data, sends to enclave B or quoting enclave); verifying, at the second secure enclave, using local attestation operations, that the data is valid according to the first message authentication code, wherein the verifying that the monitoring data is valid is based on a secure local attestation key (p.2, 2.2: enclave B uses a report key or local attestation key, verifies the MAC to determine whether the REPORT is valid); generating, at the second secure enclave, a remote attestation signature based on the data, the application identity, and a node private key (p.2, 2.2, second para: quoting enclave creates remote attestation signature (QUOTE) using the private key of the CPU) ; and sending, at the second secure enclave, the remote attestation signature to the application (p.2, 2.2, second para. Although Quoting enclave sends the QUOTE (Fig. 1, step 7) to the target enclave, hosting applications (see p.1, 2.1) therefore it would have been obvious to a skilled artisan before the instant application was effectively filed to send the remote attestation signature to the application the message is directed to as claimed, without undue testing.
Kim does not explicitly teach monitoring data. In an analogous art, Ibrahim discloses a device receiving heartbeat monitoring data from other devices (p.173, 3.1), the heartbeat is timestamped and signed (p.174, 4.1) or the signature replaced by a MAC (p.174, 4.1, at 3). It would have been obvious to a skilled artisan before the instant application was effectively filed to receive monitoring data as taught by Ibrahim because it would attest of the availability of the device or state of normalcy (Ibrahim p.173, assertion 2 on right).

Regarding claim 12, Kim in view of Ibrahim discloses the method of claim 11, wherein the verifying, at the second secure enclave, that the monitoring data is valid comprises: generating, at the second secure enclave using local attestation operations, a second message authentication code based on the received monitoring data and the application identifier, wherein the secure local attestation key is used as a message authentication code key to generate the second message authentication code; and comparing, at the second secure enclave using local attestation operations, the first message authentication code to the second message authentication code, wherein the monitoring data is valid when the first message authentication code matches the second message authentication code (Kim p.2 , 2.2: second enclave get the report key, computes the MAC and verifies the received MAC is valid, by comparison with its generated MAC, as known in the art; Ibrahim also discloses the MAC verification process in p.174, table 1).  

Regarding claim 14, Kim in view of Ibrahim discloses the method of claim 11, wherein the generating, at the second secure enclave, the remote attestation signature comprises: computing a first hash value based on the monitoring data and the application identity; and encrypting the first hash value using the node private key as an encryption key to form the remote attestation signature (Kim, p.2, 2.2 and Fig. 1: create QUOTE message by encrypting received message (REPORT) with private key of CPU, the REPORT itself based on the hash value of enclave identities and monitoring data  (first hash (see rejection of claim 11)). 

Claim 13 is rejected under 35 USC 103 as being unpatentable over Kim and Ibrahim, in view of publication by NIST titled “the keyed-hash message authentication code (HMAC)”, NIST, 2008, 13 pages, hereinafter NIST.

Regarding claim 13, Kim in view of Ibrahim discloses the method of claim 12; Kim in view of Ibrahim does not but NIST discloses wherein the first message authentication code is further based on a hash value of the monitoring data on which the first message authentication code is based, and the second message authentication code is further based on a hash value of the received monitoring data (p.iv, in 3, third paragraph: sender computes MAC over a message using a key and HMAC (hash function), receiver receives the message from sender, recomputes the MAC over the message using the same key and HMAC, and compare the two MACs).   It would have been obvious to a skilled artisan before the instant application was effectively filed to use NIST and teach the claims because computing /verifying a MAC is standard method well known and does not require any more testing.

Claim 15 is rejected under 35 USC 103 as being unpatentable over Kim and Ibrahim, in view of Grant.
Regarding claim 15, Kim in view of Ibrahim discloses the method of claim 11, wherein the remote attestation signature is further based on a second hash value computed based on the monitoring data (Kim, p.2, 2.2 and Fig. 1: create QUOTE message by encrypting received message (REPORT) with private key of CPU, the computation of a signature based on a hash message as known and taught by Grant for instance.  Grant teaches computing a signature by creating a message digest, for instance using MD5 hash algorithm over a message, signed with a private key of sender (p.35, fig.3-6).  It would have been obvious to a skilled artisan before the instant application was effectively filed to compute the hash over the monitoring data and the application identity of Kim/Ibrahim using the technique of Grant and teach the claim because creating a signature that way is standard and does not need undue testing.

Allowable Subject Matter
Claims 1-5, 16-20 are allowable for the following reason:
Regarding claim 1, Kim discloses 
A method comprising: identifying, at a first secure enclave of a processing device, application (monitoring) data from an application that performs operations within the first secure enclave (p.2 , 2.1 , 2nd paragraph: execute application if application identity (digest of enclave contents ) is verified); generating, at the first secure enclave, using local attestation operations, a first message authentication code based on a combination of the (monitoring) data, an application identity associated with the application, and a secure local attestation key (p.2, 2.2, Fig. 1: enclave A or target enclave creates a REPORT data structure comprising hash values of the enclave identities (software identities, associated with the contents including applications, see p.2 2.1)  userdata, and a MAC over that data, sends to enclave B or quoting enclave); sending, at the first secure enclave, the first message authentication code, the (monitoring) data, and the application identity to a second secure enclave (p.2, 2.2, Fig. 1: enclave A or target enclave sends the REPORT data structure to enclave B or ); receiving, from the second secure enclave, a remote attestation signature that is based at least on the (monitoring) data and the application identity (p.2, 2.2, second para: quoting enclave creates remote attestation signature (QUOTE) using the private key of the CPU, sends the QUOTE to enclave A (Fig. 1, step 7)); 
Kim does not explicitly teach “monitoring data”; In an analogous art, Ibrahim discloses a device receiving heartbeat monitoring data from other devices (p.173, 3.1), the heartbeat is timestamped and signed (p.174, 4.1) or the siagnture replaced by a MAC (p.174, 4.1, at 3). It would have been obvious to a skilled artisan before the instant application was effectively filed to receive monitoring data as taught by Ibrahim because it would attest of the availability of the device or state of normalcy (Ibrahim p.173, assertion 2 on right).
Although Kim discloses the quoting enclave providing the remote attestation to enclave A and a challenger obtaining and validating the remote attestation (p.2, 2.2, second paragraph, Fig. 1, steps 7 and 8), Kim or Ibrahim fail to teach: generating, at the first secure enclave, a monitoring message signature based on a message payload and an application private key, wherein the message payload comprises the monitoring data, the application identity, and the remote attestation signature; and sending, from the first secure enclave, a monitoring message to a monitoring system, wherein the monitoring message comprises the message payload and the monitoring message signature, as recited in claim 1 and substantially in claim 16.  Other prior arts of the record do not teach the limitation. Therefore, claims 1 and 16 are allowable. Claims 2-5 and 17-20 respectively depending from claim 1 and 16 are allowable as well.

Other prior arts of the record:
Wang et al. “Enabling Security-Enhanced Attestation With Intel SGX for Remote Terminal and IoT” – IEEE, 2018 discloses local attestation and remote attestation signature in a computing system hosting two enclaves, and providing the remote attestation to a challenger.
Dang et al “Autonomous membership service for enclave applications” , 2019, Computer Sciences disclose: 
The SGX architecture features a special enclave, called Quoting Enclave, to facilitate the remote attestation. After being instantiated, the attesting enclave invokes the SGX’s EREPORT instruction and specifies the Quoting Enclave as its target. The EREPORT creates a structure, called report, that contains all necessary information to verify the correctness of the attesting enclave’s instantiating, and produces a message authentication code (MAC) tag for the report. The MAC is computed using a “report key” that is associated only with the attesting enclave and its intended target (i.e., Quoting Enclave in this case). The Quoting Enclave verifies the report, and subsequently replaces its MAC with a signature signed using a CPU’s private key under the
EPID group signature scheme, producing a remote attestation Quote with a signature signed using a CPU’s private key under the EPID group signature scheme [18], producing a remote attestation Quote
Chen et al “Towards Efficient Fine-Grained Access Control and Trustworthy Data Processing for Remote Monitoring Services in IoT”, IEEE TRANSACTIONS ON INFORMATION FORENSICS AND SECURITY, VOL. 14, NO. 7, JULY 2019, p. 1830-1842, disclose:
A challenged enclave sends a unique signed structure known as report to the quoting enclave, which contains the two enclave’s identities, some meta-data and a MAC ... After the report is received, the quoting enclave then verifies it by re-computing the MAC over the underlying data of the report with a report key recovered by itself. If the two MAC values are equal, it shows that the challenged enclave is indeed an enclave running on the same hardware platform with the quoting enclave since they have the same report key. In other words, the firmware and hardware of the challenged enclave are trustworthy. Next, the quoting enclave generates a new signed structure call quote by re-signing the underlying data of the report using the Intel Enhanced Privacy ID. Chen also discloses heartbeat monitoring.

Bendersky et al 20210029100 discloses an application associated with DNA or fingerprint for factors including usage, API calls, relationships and dependencies , stored files, runtime data , generating a profile based on fingerprint metadata, sending to a verification service  which compares the generated profile and stored profile, if they match, validate identity and grant access to a resource.
Sheth et al 20200322145: discloses nodes communicating in network, a node obtains a control message including attestation information, used to determine authenticity of the node’s platform.
Asanghanwa et al 20200042675 disclose a device with HSM (secure enclave) and runtime agent, the HSM performs cryptographic signature with privTE key on received data and return signed message; the runtime agent hashes the software module to create an integrity digest, HSM signs the digest with software module private key, the key not accessible from outside the HSM ...
Teal 20190081983 disclose querying an endpoint to receive heartbeat data , transmit signed heartbeat and verifying the signed heartbeat using a public key.
Eyal 20170026840 discloses a secure app in a mobile device, in communication with a monitoring app, and receiving a  heartbeat token including the status of the operating system generated by the monitoring app, the heartbeat token comprising a MAC, verified by the secure app.
Jeon et al 20170344407 discloses generating, by an authentication agent, a digital fingerprint of an application, transmitting, by the authentication agent, the generated digital fingerprint to a trusted application on a TEE (trusted execution environment), verifying, by the trusted application, the digital fingerprint, and permitting, by the trusted application, the application to access a secure storage.
Costa et al 10530777 disclose a method for unsealing enclave data, comprising: establishing trust in a destination enclave hosted on a second native enclave platform by sending, to a sealing enclave hosted on a first native enclave platform, a first attestation report of the destination enclave that results from the destination enclave performing an attestation process with the sealing enclave, wherein the first attestation report includes an attestation message associated with the destination enclave, wherein the attestation message includes message contents and a signature of the message contents ...
Chhabra 20180351941 discloses an unmanned vehicle in communication  with an access control device, the access control dev receiving policies, signed by the vehicle, authenticating the signature with the vehicle public key- or a shared key used to compute a MAC sent from vehicle; both the vehicle and the control access device include an enclave, the vehicle and the access control device send to each other a remote attestation with signature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        5/29/2022